DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6 and 8-15 are pending.

Continued Examination Under 37 CFR 1.114 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Claim Objections

3.	Claims 1-16 are objected to because of the following informalities:  The claims include a typographical/grammatical error “forth” should be replaced with “fourth”. Appropriate correction is required.

 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, US 2015/0271861 in view of Chung et al, US 2012/0002643 and further in view of Yamazaki, US 2015/0282232 hereafter Yamazaki, 

As for claim 1, Li discloses:
A User Equipment (UE) (Li, [0054], The UE 116 including the RF transceiver and the main processor 340) comprising: 
a communication circuit (Li, [0054], The UE 116 including the RF transceiver and the main processor 340) configured to perform wireless communication via a first communication channel between the UE  and a first UE , and wireless communication via a second communication channel between the UE and a source base station (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform D2D communication on the link between UE1 (FIGURE, 17, 1735) and UE2 (FIGURE, 17,1740) and wireless communication between UE1 (FIGURE, 17,1735) and eNB1 (FIGURE, 17, 1705)); and 
a control circuit (Li, [0054], The UE 116 including the RF transceiver and the main processor 340) configured to execute first processing when a signal is received from the source base station (Li, [0154], [0158], Receiving/processing a message from eNB1), the first processing including controlling the communication circuit to perform switching processing of the second communication channel, and controlling the communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal of the RRC layer (Li, [0154], [0158], Receiving/processing a message from eNB1 (source base station), the received message controlling handover/switching from the communication channel with eNB1 (FIG. 17, 1705) to the communication channel with eNB2 (FIG. 17, 1710) and controlling the D2D communication via the D2D channel with UE2 (FIG. 17, 1740)), 
wherein the UE and the first UE establish communication via the third communication channel using the message (Li, [0154], [0158], Establishing the D2D communication via the D2D channel with UE2 (FIG. 17, 1740) using the message from eNB1 (source base station)),
wherein the switching processing performs switching to a fourth communication channel from the second communication channel (Li, FIGURE. 17, 1705, 1710, 1735, 1745, [0158], The switching/handover to the in-coverage communication channel between the UE1 (FIGURE. 17, 1745) and eNB2 (FIGURE. 17, 1710) from the second communication channel/in-coverage communication channel between the UE1 (FIGURE. 17, 1735) and eNB1 (FIGURE. 17, 1705)), 
the fourth communication channel is a channel between the UE  and a target base station (Li, FIGURE. 17, 1710, 1735, 1745, [0158], The in-coverage communication channel between the UE1 (FIGURE. 17, 1735, 1745) and eNB2 (FIGURE. 17, 1710)).

Li [0134] disclose a RRC message received from the infrastructure node however Li does not explicitly disclose the message received in Li [0154], [0158] is a RRC message. Therefore, Li does not explicitly disclose “…a signal of a radio resource control (RRC) layer is received from the source base station…” and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer, the radio resource information included in the RRC connection reconfiguration

However, Chung discloses …a signal of a radio resource control (RRC) layer is received from the source base station… (Chung, [0030], The RRC layer for transmitting/receiving message with the base station) and radio resource information included in a RRC connection reconfiguration (Chung, [0045], The RRC reconfiguration message having mobility control information), the radio resource information included in the RRC connection reconfiguration

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with a signal of a radio resource control (RRC) layer is received from the source base station… and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer as taught by Chung to provide more efficient handover. 

Li discloses performing the switching processing (Li, FIGURE. 17, 1705, 1710, 1735, 1745, [0158], The switching/handover to the in-coverage communication channel between the UE1 (FIGURE. 17, 1735, 1745) and eNB2 (FIGURE. 17, 1710)).

The combination of Li and Chung does not explicitly disclose wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing.

However, Yamazaki discloses wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing (Yamazaki, FIG. 11, s11, s15, s20, [0102]-[0113], Establishing a D2D mode/communication (shown in FIG. 7, FIG. 8, FIG. 11, s11) and/or relay D2D mode/communication (shown in FIG. 9, FIG. 11, s15) before performing cellular communication/channel (FIG. 10, FIG. 11, s20) communications with a first base station. Note: The Li reference discloses that cellular communication/channel communications includes “switch processing”. Yamazaki does not explicitly disclose the “switch processing” from a first base station channel to a second base station channel however as noted this is disclosed by the Li reference. In Yamazaki UE establishes first base station/cellular communications wherein the D2D mode/communication is performed before establishing the cellular communications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung with wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing as taught by Yamazaki to decrease unnecessary control information increases which increase the load of the UE (Yamazaki, [0096]).

As for claim 8, Li discloses:
A source base station (Li, Figure 4, 102, [0063], [0064], The eNB/base station 102 including the RF transceivers and the controller 425) in a wireless communication system, the wireless communication system including the source base station and a plurality of second wireless communication apparatuses, the source base station comprising: 
a communication circuit (Li, Figure 4, 102, [0063], [0064], The eNB/base station 102 including the RF transceivers and the controller 425)  configured to perform wireless communication via a second communication channel between the source base station and any of the plurality of second wireless communication apparatuses, each of the plurality of second wireless communication apparatuses being capable of performing a wireless communication via a first communication channel between the each of the plurality of second wireless communication apparatuses and another of the plurality of second wireless communication apparatus (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform wireless communication on the second communication the eNB1 (FIGURE, 17, 1705) and between UE1 (FIGURE, 17,1735), the first/D2D communication on the link/channel between UE1 (FIGURE, 17, 1735) and UE2 (FIGURE, 17,1740)); and 
a control circuit (Li, Figure 4, 102, [0063], [0064], The eNB/base station 102 including the RF transceivers and the controller 425) configured to control the communication circuit to transmit a signal to any of the plurality of second wireless communication apparatuses via the first communication channel (Li, [0154], [0158], Transmitting a message from eNB1 to any of the D2D UEs), 
the signal of the RRC layer being configured to cause any of the plurality of second wireless communication apparatuses to execute first processing when the signal of the RRC layer is received by any of the plurality of second wireless communication apparatuses, the first processing including performing switching processing of the second communication channel and performing a wireless communication via the first communication channel by using a radio resource information included in the signal (Li, [0154], [0158], Receiving/processing a message from eNB1 (source base station), the received message controlling handover/switching from the communication channel with eNB1 (FIG. 17, 1705) to the communication channel with eNB2 (FIG. 17, 1710) and controlling the D2D communication via the D2D channel with UE2 (FIG. 17, 1740)),  wherein 
the switching processing performs switching to a fourth communication channel from the second communication channel in any of the plurality of second wireless communication apparatuses (Li, FIGURE. 17, 1705, 1710, 1735, 1745, [0158], The switching/handover to the in-coverage communication channel between the UE1 (FIGURE. 17, 1745) and eNB2 (FIGURE. 17, 1710) from the second communication channel/in-coverage communication channel between the UE1 (FIGURE. 17, 1735) and eNB1 (FIGURE. 17, 1705)), the fourth communication channel is a channel between any of the plurality of second wireless communication apparatuses and a target base station (Li, FIGURE. 17, 1710, 1735, 1745,  [0158], The in-coverage communication channel between the UE1 (FIGURE. 17, 1735, 1745) and eNB2 (FIGURE. 17, 1710)).

Li [0134] disclose a RRC message received from the infrastructure node however Li does not explicitly disclose the message received in Li [0154], [0158] is a RRC message. Therefore, Li does not explicitly disclose “…a signal of a radio resource control (RRC) layer is received from the source base station…” and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer.

However, Chung discloses …a signal of a radio resource control (RRC) layer is received from the source base station… (Chung, [0030], The RRC layer for transmitting/receiving message with the base station) and radio resource information included in a RRC connection reconfiguration (Chung, [0045], The RRC reconfiguration message having mobility control information), the radio resource information included in the RRC connection reconfiguration

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with a signal of a radio resource control (RRC) layer is received from the source base station… and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer as taught by Chung to provide more efficient handover. 

The combination of Li and Chung does not explicitly disclose wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing.

However, Yamazaki discloses wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing (Yamazaki, FIG. 11, s11, s15, s20, [0102]-[0113], Establishing a D2D mode/communication (shown in FIG. 7, FIG. 8, FIG. 11, s11) and/or relay D2D mode/communication (shown in FIG. 9, FIG. 11, s15) before performing cellular communication/channel (FIG. 10, FIG. 11, s20) communications with a first base station. Note: The Li reference discloses that cellular communication/channel communications includes “switch processing”. Yamazaki does not explicitly disclose the “switch processing” from a first base station channel to a second base station channel however as noted this is disclosed by the Li reference. In Yamazaki UE establishes first base station/cellular communications wherein the D2D mode/communication is performed before establishing the cellular communications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung with wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing as taught by Yamazaki to decrease unnecessary control information increases which increase the load of the UE (Yamazaki, [0096]).

As for claim 9, Li discloses:
The plurality of second wireless communication apparatuses are a terminal or a mobile station (Li, Figure 1, 111-116, [0041], The plurality of D2D UEs).

As for claim 10, Li discloses:
A wireless communication system comprising: 
a source base station and a plurality of second wireless communication apparatuses (Li, Figure 1, 111-116, [0041], The eNB/base station 101 and plurality of D2D UEs), 
wherein each of the plurality of second wireless communication apparatuses (Li, Figure 1, 111-116, [0041], The plurality of D2D UEs) includes: 
a first communication circuit (Li, [0054], The UE 116 including the RF transceiver and the main processor 340) configured to perform wireless communication via a first communication channel between each of the plurality of second wireless communication apparatuses and another of the plurality of second wireless communication apparatuses and wireless communication via a second communication channel between the plurality of second wireless communication apparatuses and the source base station (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform D2D communication on the link between UE1 (FIGURE, 17, 1735) and UE2 (FIGURE, 17,1740) and wireless communication between UE1 (FIGURE, 17,1735) and eNB1 (FIGURE, 17, 1705)), and 
a first control circuit (Li, [0054], The UE 116 including the RF transceiver and the main processor 340) configured to execute first processing when a signal is received from the source base station (Li, [0154], [0158], Receiving/processing a message from eNB1), the first processing including controlling the first communication circuit to perform switching processing of the second communication channel, and controlling the first communication circuit to perform a wireless communication via the first communication channel by using a radio resource information included in the received signal (Li, [0154], [0158], Receiving/processing a message from eNB1 (source base station), the received message controlling handover/switching from the communication channel with eNB1 (FIG. 17, 1705) to the communication channel with eNB2 (FIG. 17, 1710) and controlling the D2D communication via the D2D channel with UE2 (FIG. 17, 1740), the D2D resource allocation included in the received message), wherein the switching processing performs switching to a fourth communication channel from the second communication channel (Li, FIGURE. 17, 1705, 1710, 1735, 1745, [0158], The switching/handover to in-coverage communication channel between the UE1 (FIGURE. 17, 1745) and eNB2 (FIGURE. 17, 1710) from the second communication channel/in-coverage communication channel between the UE1 (FIGURE. 17, 1735) and eNB1 (FIGURE. 17, 1705)), the fourth communication channel is a channel between any of the plurality of second wireless communication apparatuses and a target base station (Li, FIGURE. 17, 1710, 1735, 1745,  [0158], The in-coverage communication channel between the UE1 (FIGURE. 17, 1735, 1745) and eNB2 (FIGURE. 17, 1710)), and 
wherein the source base station includes: 
a second communication circuit (Li, Figure 4, 102, [0063], [0064], The eNB/base station 102 including the RF transceivers and the controller 425)  configured to perform wireless communication via the second communication channel between the source base station and any of the plurality of second wireless communication apparatuses (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform wireless communication between the eNB1 (FIGURE, 17, 1705) and the plurality of D2D UEs/UE1 (FIGURE, 17,1735)), each of the plurality of second wireless communication apparatuses being capable of performing a wireless communication with another of the plurality of second wireless communication apparatuses via the first communication channel (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform D2D communication on the link between UE1 (FIGURE, 17, 1735) and UE2 (FIGURE, 17,1740) which are a plurality of D2D UEs), and 
a second control circuit (Li, Figure 4, 102, [0063], [0064], The eNB/base station 102 including the RF transceivers and the controller 425)  configured to control the second communication circuit to transmit the signal to any of the plurality of second wireless communication apparatuses via the first communication channel, the signal being configured to cause any of the plurality of second wireless communication apparatuses to execute first processing when the signal is received by any of the plurality of second wireless communication apparatuses, the first processing including performing switching processing of the second communication channel and performing a wireless communication via the first communication channel  by using a radio resource information (Li, [0154], [0158], Transmitting a message from eNB1 (source base station), the received by an of the plurality of D2D UEs for  handover/switching from the second communication channel with eNB1 (FIG. 17, 1705) to the communication channel with eNB2 (FIG. 17, 1710) and controlling the D2D communication via the D2D channel with UE2 (FIG. 17, 1740), performing D2D communication via the D2D channel based on the D2D resource allocation included in the received message).

Li [0134] disclose a RRC message received from the infrastructure node however Li does not explicitly disclose the message received in Li [0154], [0158] is a RRC message. Therefore, Li does not explicitly disclose “…a signal of a radio resource control (RRC) layer is received from the source base station…” and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer.

However, Chung discloses …a signal of a radio resource control (RRC) layer is received from the source base station… (Chung, [0030], The RRC layer for transmitting/receiving message with the base station) and radio resource information included in a RRC connection reconfiguration (Chung, [0045], The RRC reconfiguration message having mobility control information), the radio resource information included in the RRC connection reconfiguration

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with a signal of a radio resource control (RRC) layer is received from the source base station… and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer as taught by Chung to provide more efficient handover. 

The combination of Li and Chung does not explicitly disclose wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing.

However, Yamazaki discloses wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing (Yamazaki, FIG. 11, s11, s15, s20, [0102]-[0113], Establishing a D2D mode/communication (shown in FIG. 7, FIG. 8, FIG. 11, s11) and/or relay D2D mode/communication (shown in FIG. 9, FIG. 11, s15) before performing cellular communication/channel (FIG. 10, FIG. 11, s20) communications with a first base station. Note: The Li reference discloses that cellular communication/channel communications includes “switch processing”. Yamazaki does not explicitly disclose the “switch processing” from a first base station channel to a second base station channel however as noted this is disclosed by the Li reference. In Yamazaki UE establishes first base station/cellular communications wherein the D2D mode/communication is performed before establishing the cellular communications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung with wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing as taught by Yamazaki to decrease unnecessary control information increases which increase the load of the UE (Yamazaki, [0096]).

As for claim 11, Li discloses:
The plurality of second wireless communication apparatuses are a terminal or a mobile station (Li, Figure 1, 111-116, [0041], The plurality of D2D UEs).

As for claim 12, Li discloses:
A processing method implemented by a wireless communication apparatus, the processing method comprising: 
performing wireless communication via a first communication channel between the wireless communication apparatus and a first wireless communication apparatus (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform D2D communication on the link between UE1 (FIGURE, 17, 1735) and UE2 (FIGURE, 17,1740) which are a plurality of D2D UEs) or wireless communication via a second communication channel between the wireless communication apparatus and a source base station (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform wireless communication between the eNB1 (FIGURE, 17, 1705) and the plurality of D2D UEs/UE1 (FIGURE, 17,1735)); and 
causing the wireless communication apparatus to execute first processing when a signal of a received from the source base station, the first processing including performing switching processing of the second communication channel (Li, [0154], [0158], Receiving/processing a message from eNB1 (source base station), the received message controlling handover/switching from the communication channel with eNB1 (FIG. 17, 1705) to the communication channel with eNB2 (FIG. 17, 1710) and controlling the D2D communication via the D2D channel with UE2 (FIG. 17, 1740)), and 
performing a wireless communication via the first communication channel by using a radio resource information included in the received signal (Li, [0154], [0158], Performing D2D communication via the D2D channel based on the D2D resource allocation included in the received message), 
wherein the switching processing performs switching to a fourth communication channel from the second communication channel (Li, FIGURE. 17, 1705, 1710, 1735, 1745, [0158], The switching/handover to in-coverage communication channel between the UE1 (FIGURE. 17, 1745) and eNB2 (FIGURE. 17, 1710) from the second communication channel/in-coverage communication channel between the any of the plurality of D2D UEs/UE1 (FIGURE. 17, 1735) and eNB1 (FIGURE. 17, 1705)), the fourth communication channel is a channel between the wireless communication apparatus and a target base station (Li, FIGURE. 17, 1710, 1735, 1745,  [0158], The in-coverage communication channel between the UE1 (FIGURE. 17, 1735, 1745) and eNB2 (FIGURE. 17, 1710)).

Li [0134] disclose a RRC message received from the infrastructure node however Li does not explicitly disclose the message received in Li [0154], [0158] is a RRC message. Therefore, Li does not explicitly disclose “…a signal of a radio resource control (RRC) layer is received from the source base station…” and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer.

However, Chung discloses …a signal of a radio resource control (RRC) layer is received from the source base station… (Chung, [0030], The RRC layer for transmitting/receiving message with the base station) and radio resource information included in a RRC connection reconfiguration (Chung, [0045], The RRC reconfiguration message having mobility control information), the radio resource information included in the RRC connection reconfiguration

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with a signal of a radio resource control (RRC) layer is received from the source base station… and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer as taught by Chung to provide more efficient handover. 

The combination of Li and Chung does not explicitly disclose wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing.

However, Yamazaki discloses wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing (Yamazaki, FIG. 11, s11, s15, s20, [0102]-[0113], Establishing a D2D mode/communication (shown in FIG. 7, FIG. 8, FIG. 11, s11) and/or relay D2D mode/communication (shown in FIG. 9, FIG. 11, s15) before performing cellular communication/channel (FIG. 10, FIG. 11, s20) communications with a first base station. Note: The Li reference discloses that cellular communication/channel communications includes “switch processing”. Yamazaki does not explicitly disclose the “switch processing” from a first base station channel to a second base station channel however as noted this is disclosed by the Li reference. In Yamazaki UE establishes first base station/cellular communications wherein the D2D mode/communication is performed before establishing the cellular communications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung with wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing as taught by Yamazaki to decrease unnecessary control information increases which increase the load of the UE (Yamazaki, [0096]).

As for claim 13, Li discloses:
The wireless communication apparatus is a terminal or a mobile station (Li, Figure 1, 111-116, [0041], The plurality of D2D UEs).

As for claim 14, Li discloses:
A processing method implemented by a source base station, the processing method comprising: 
causing the source base station, which is used in a wireless communication system that includes the source base station and a plurality of second wireless communication apparatuses (Li, Figure 1, 111-116, [0041], The eNB/base station 101 and plurality of D2D UEs), to perform wireless communication via a second communication channel between the source base station and any of the plurality of second wireless communication apparatuses (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform wireless communication between the eNB1 (FIGURE, 17, 1705) and the plurality of D2D UEs/UE1 (FIGURE, 17,1735)), each of the plurality of second wireless communication apparatuses being capable of performing a wireless communication via a first communication channel between the each of the plurality of second wireless communication apparatuses and another of the plurality of second wireless communication apparatuses (Li, FIGURE. 17, [0158], 1705, 1735, 1740,  [0158], Perform D2D communication on the link between UE1 (FIGURE, 17, 1735) and UE2 (FIGURE, 17,1740) which are a plurality of D2D UEs), and 
causing the source base station to transmit a signal to any of the plurality of second wireless communication apparatuses via the first communication channel, the signal being configured to cause any of the plurality of second wireless communication apparatuses to execute first processing when the signal is received by any of the plurality of second wireless communication apparatuses, the first processing including performing switching processing of the second communication channel and performing a wireless communication via the first communication channel by using a radio resource information included in the signal (Li, [0154], [0158], Transmitting a message from eNB1 (source base station), the received by an of the plurality of D2D UEs for  handover/switching from the second communication channel with eNB1 (FIG. 17, 1705) to the communication channel with eNB2 (FIG. 17, 1710) and controlling the D2D communication via the D2D channel with UE2 (FIG. 17, 1740), the D2D resource allocation included in the received message), 
wherein the switching processing performs switching to a fourth communication channel from the second communication channel in any of the plurality of second wireless communication apparatuses (Li, FIGURE. 17, 1705, 1710, 1735, 1745, [0158], The switching/handover to in-coverage communication channel between the UE1 (FIGURE. 17, 1745) and eNB2 (FIGURE. 17, 1710) from the second communication channel/in-coverage communication channel between the any of the plurality of D2D UEs/UE1 (FIGURE. 17, 1735) and eNB1 (FIGURE. 17, 1705)), the fourth communication channel is a channel between any of the plurality of second wireless communication apparatuses and a target base station (Li, FIGURE. 17, 1710, 1735, 1745,  [0158], The in-coverage communication channel between the UE1 (FIGURE. 17, 1735, 1745) and eNB2 (FIGURE. 17, 1710)).

Li [0134] disclose a RRC message received from the infrastructure node however Li does not explicitly disclose the message received in Li [0154], [0158] is a RRC message. Therefore, Li does not explicitly disclose “…a signal of a radio resource control (RRC) layer is received from the source base station…” and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer.

However, Chung discloses …a signal of a radio resource control (RRC) layer is received from the source base station… (Chung, [0030], The RRC layer for transmitting/receiving message with the base station) and radio resource information included in a RRC connection reconfiguration (Chung, [0045], The RRC reconfiguration message having mobility control information), the radio resource information included in the RRC connection reconfiguration

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with a signal of a radio resource control (RRC) layer is received from the source base station… and radio resource information included in a RRC connection reconfiguration including a mobility control information being included in the received signal of the RRC layer as taught by Chung to provide more efficient handover. 

The combination of Li and Chung does not explicitly disclose wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing.

However, Yamazaki discloses wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing (Yamazaki, FIG. 11, s11, s15, s20, [0102]-[0113], Establishing a D2D mode/communication (shown in FIG. 7, FIG. 8, FIG. 11, s11) and/or relay D2D mode/communication (shown in FIG. 9, FIG. 11, s15) before performing cellular communication/channel (FIG. 10, FIG. 11, s20) communications with a first base station. Note: The Li reference discloses that cellular communication/channel communications includes “switch processing”. Yamazaki does not explicitly disclose the “switch processing” from a first base station channel to a second base station channel however as noted this is disclosed by the Li reference. In Yamazaki UE establishes first base station/cellular communications wherein the D2D mode/communication is performed before establishing the cellular communications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung with wherein the UE and the first UE establish communication via a third communication channel before performing the switching processing as taught by Yamazaki to decrease unnecessary control information increases which increase the load of the UE (Yamazaki, [0096]).

As for claim 15, Li discloses:
The plurality of second wireless communication apparatuses are a terminal or a mobile station (Li, Figure 1, 111-116, [0041], The plurality of D2D UEs).

As for claim 16, Li discloses:
The control circuit controls to perform the switching processing while maintaining an establishment of the first communication channel (Li, [0169], Switching to using Mode 2 while maintaining mode 1, maintaining use of the mode 1 resources when mode 2 is being used).

5.	Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, US 2015/0271861 in view of Chung et al, US 2012/0002643 in view of Yamazaki, US 2015/0282232 as applied to claim 1 above, and further in view of Zou et al, US 20130336230 hereafter Zou. 

As for claim 2, the combination of Li, Chung and Yamazaki does not disclose:
The control circuit is configured to control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE  via the first communication channel to the wireless communication via the second communication channel, in a case where a state where a quality of the first communication channel is poorer than a prescribed quality continues for a prescribed time or longer, during the wireless communication with the first UE  via the first communication channel.  

However, Zou discloses the control circuit is configured to control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE  via the first communication channel to the wireless communication via the second communication channel, in a case where a state where a quality of the first communication channel is poorer than a prescribed quality continues for a prescribed time or longer, during the wireless communication with the first UE  via the first communication channel (Zou, FIG. 8, [0114]-[0116], [0118], Establish the second communication channel between the UE and the base station 110a and switch from the D2D communication channel to the communication channel with the base station, on the case that the signal-to-noise ratio (SNR) falls below a threshold for a time period during the device-to-device communication between UE 120a and UE 120b. The first connection channel (Zou, Fig.6 , C to D the line between 110c and 1110d) and second connection channel (Zou, FIG. 6, C to A the line between 110c and 110a).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung  with the control circuit is configured to control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE  via the first communication channel to the wireless communication via the second communication channel, in a case where a state where a quality of the first communication channel is poorer than a prescribed quality continues for a prescribed time or longer, during the wireless communication with the first UE  via the first communication channel as taught by Zou to provide improved power usage at the UE. 

As for claim 3, the combination of Li, Chung and Yamazaki does not disclose:
The control circuit is configured to control the communication circuit to transmit a switching instruction to the first UE  via the first communication channel, in a case where a quality of the first communication channel is poorer than a prescribed quality, and control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a response to the switching instruction is received, during the wireless communication with the first UE via the first communication channel.  

However, Zou discloses control circuit is configured to control the communication circuit to transmit a switching instruction to the first UE  via the first communication channel, in a case where a quality of the first communication channel is poorer than a prescribed quality, and control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a response to the switching instruction is received, during the wireless communication with the first UE via the first communication channel (Zou, FIG. 8, [0114]-[0116], [0118], Establish the second communication channel between the UE and the base station 110a and switch from the D2D communication channel to the communication channel with the base station, on the case that the signal-to-noise ratio (SNR) falls below a threshold for a time period during the device-to-device communication between UE 120a and UE 120b and the notification signal (step 6) for switching back is received during the D2D communication. The first connection channel (Zou, Fig.6 , C to D the line between 110c and 1110d) and second connection channel (Zou, FIG. 6, C to A the line between 110c and 110a).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung  with control circuit is configured to control the communication circuit to transmit a switching instruction to the first UE  via the first communication channel, in a case where a quality of the first communication channel is poorer than a prescribed quality, and control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a response to the switching instruction is received, during the wireless communication with the first UE via the first communication channel as taught by Zou to provide improved power usage at the UE.

As for claim 4, the combination of Li, Chung and Yamazaki does not disclose:
The control circuit is configured to control the communication circuit to establish the second communication channel between the UE and the source base station, and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received.  

However, Zou discloses the control circuit is configured to control the communication circuit to establish the second communication channel between the UE and the source base station, and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received (Zou, FIG. 8, [0114]-[0116], [0118], Establish the second communication channel between the UE and the base station 110a and switch from the D2D communication channel to the communication channel with the base station, on the case that the signal-to-noise ratio (SNR) falls below a threshold for a time period during the device-to-device communication between UE 120a and UE 120b. The first connection channel (Zou, Fig.6 , C to D the line between 110c and 1110d) and second connection channel (Zou, FIG. 6, C to A the line between 110c and 110a).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung  with control circuit is configured to control the communication circuit to establish the second communication channel between the UE and the source base station, and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received as taught by Zou to provide improved power usage at the UE.

As for claim 5, the combination of Li, Chung and Yamazaki does not disclose:
The control circuit is configured to control the communication circuit to transmit a switching instruction to the first UE  via the first communication channel, in a case where a quality of the first communication channel is poorer than a prescribed quality, and control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a response to the switching instruction is received, during the wireless communication with the first UE via the first communication channel.  

However, Zou discloses control circuit is configured to control the communication circuit to transmit a switching instruction to the first UE  via the first communication channel, in a case where a quality of the first communication channel is poorer than a prescribed quality, and control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a response to the switching instruction is received, during the wireless communication with the first UE via the first communication channel (Zou, FIG. 8, [0114]-[0116], [0118], Establish the second communication channel between the UE and the base station 110a and switch from the D2D communication channel to the communication channel with the base station, on the case that the signal-to-noise ratio (SNR) falls below a threshold for a time period during the device-to-device communication between UE 120a and UE 120b and the notification signal (step 6) for switching back is received during the D2D communication. The first connection channel (Zou, Fig.6 , C to D the line between 110c and 1110d) and second connection channel (Zou, FIG. 6, C to A the line between 110c and 110a).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung  with control circuit is configured to control the communication circuit to transmit a switching instruction to the first UE  via the first communication channel, in a case where a quality of the first communication channel is poorer than a prescribed quality, and control the communication circuit to establish the second communication channel between the UE  and the source base station and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a response to the switching instruction is received, during the wireless communication with the first UE via the first communication channel as taught by Zou to provide improved power usage at the UE.

As for claim 6, the combination of Li, Chung and Yamazaki does not disclose:
The control circuit is configured to control the communication circuit to establish the second communication channel between the UE and the source base station, and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received.  

However, Zou discloses the control circuit is configured to control the communication circuit to establish the second communication channel between the UE and the source base station, and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received (Zou, FIG. 8, [0114]-[0116], [0118], Establish the second communication channel between the UE and the base station 110a and switch from the D2D communication channel to the communication channel with the base station, on the case that the signal-to-noise ratio (SNR) falls below a threshold for a time period during the device-to-device communication between UE 120a and UE 120b. The first connection channel (Zou, Fig.6 , C to D the line between 110c and 1110d) and second connection channel (Zou, FIG. 6, C to A the line between 110c and 110a).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Li and Chung  with control circuit is configured to control the communication circuit to establish the second communication channel between the UE and the source base station, and switch from the wireless communication with the first UE via the first communication channel to the wireless communication via the second communication channel, in a case where a state where the quality of the first communication channel is poorer than the prescribed quality continues for a prescribed time or longer, even in a case where the response to the switching instruction is not received as taught by Zou to provide improved power usage at the UE.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yu et al, US 2015/0304902 paragraph [0010] discloses device-to-device communication with a set of user equipment forming a device-to-device cluster to be handed over to a target cell of a communication system.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469